IN THE UNITED STATES COURT OF APPEALS

             FOR THE FIFTH CIRCUIT
                        _______________

                          m 00-10123
                        Summary Calendar
                        _______________



               LYN-LEA TRAVEL CORPORATION,
DOING BUSINESS AS FIRST CLASS INTERNATIONAL TRAVEL MANAGEMENT,


                                             Plaintiff-Appellant,

                      STEPHEN GARDNER,

                                             Appellant,

                             VERSUS

                  AMERICAN AIRLINES, INC.,

                                             Defendant-Appellee,

                      SABRE GROUP, INC.,

                                             Intervenor-Defendant-Appellee.



                  _________________________

            Appeal from the United States District Court
                for the Northern District of Texas
                      (3:96-CV-2068-BC(R))
                 _________________________
                        November 27, 2000
Before SMITH, BENAVIDES, and                                 Although Lyn-Lea attempts to characterize
  DENNIS, Circuit Judges.                                 Gardner as a third party so that we might find
                                                          the district court’s order final as applied to
PER CURIAM:*                                              him, Gardner is functionally a party to the ac-
                                                          tion. First, he is active counsel for Lyn-Lea
    Because this is an appeal only from a con-            and thus has a continuing duty to advance the
tempt order, we dismiss the appeal for want of            interests of his client. See Appeal of Licht &
appellate jurisdiction. Generally, we may en-             Semonoff, 796 F.2d 564, 569-70 (1st Cir.
tertain appeals only from final decisions. See            1986). The congruence of interests between
28 U.S.C. § 1291. “[A] decision is not final,             Gardner and Lyn-Lea weighs against treating
ordinarily, unless it ‘ends the litigation on the         attorneys as nonparties for purposes of
merits and leaves nothing for the court to do             interlocutory appeals. See Cunningham v.
but execute the judgment.’” Cunningham v.                 Hamilton County, 527 U.S. 198, 207 (1999).
Hamilton County, Ohio, 527 U.S. 192, 204                  In addition, Gardner and Lyn-Lea are jointly
(1999) (quoting Catlin v. United States, 324              and severally liable for the sanctions, a factor
U.S. 229, 233 (1945)).                                    that weighs against allowing immediate
                                                          appeal.3 Thus, Gardner is not a third party in
   A civil contempt order is not an appealable            any meaningful sense, and his sanctions are not
final order for purposes of § 1291.1 Although             appealable as a final order.
we have recognized some exceptions to this
rule, none applies here.2
                                                             Even though Lyn-Lea and Gardner do not
   *
                                                          appeal from a final order, we may still hear the
     Pursuant to 5TH CIR. R. 47.5, the court has          appeal if it falls within the collateral order
determined that this opinion should not be
                                                          doctrine. See Cohen v. Beneficial Indus. Loan
published and is not precedent except under the
                                                          Corp., 337 U.S. 541 (1949). It does not.
limited circumstances set forth in 5TH CIR. R.
47.5.4.
                                                              A decision may be immediately appealable
   1
     See, e.g., Quilling v. Funding Resource              if it (1) conclusively determines the disputed
Group, 227 F.3d 231, 234 (5th Cir. 2000); Police          question; (2) resolves an important question
Ass’n v. City of New Orleans, 100 F.3d 1159,              completely separate from the merits of the ac-
1166 (5th Cir. 1996); In re Grand Jury Subpoena,          tion; and (3) is effectively unreviewable on
926 F.2d 1423, 1429 (5th Cir. 1991); Drummond             appeal from a final judgment. Coopers & Ly-
County v. District 20, United Mine Workers, 598
F.2d 381, 383 (5th Cir. 1979).
                                                             2
                                                              (...continued)
   2
     See, e.g., Lamar Financial Corp. v. Adams,           third party and where the underlying criminal
918 F.2d 564, (5th Cir. 1990) (finding that a civil       prosecution had ended).
contempt order was final and appealable because it
                                                             3
functioned as a criminal contempt order); Petroleos            See Cleveland Hair Clinic, Inc. v. Puig, 104
Mexicanos v. Crawford Enters., Inc., 826 F.2d             F.3d 123, 126 (7th Cir. 1997) (holding that an
392, 398 (5th Cir. 1987) (finding a civil contempt        attorney for a party in ongoing litigation could not
order imposing monetary sanctions final and               immediately appeal an award of sanctions for
appealable where the order related to actions of a        which he and his client were jointly and severally
                                     (continued...)       liable).

                                                      2
brand v. Livesay, 437 U.S. 463, 468-69
(1978); In re Grand Jury Subpoena, 190 F.3d
375, 381 (5th Cir. 1999). If the order in
question fails any of these criteria, it is not
appealable. Gulfstream Aerospace Corp. v.
Mayacamas Corp., 485 U.S. 271, 276 (1988).

    We need not address whether the order
meets the first two criteria, because it plainly
fails the third. Appellants run no risk of losing
their ability to appeal the contempt order,
because the district court entered final judg-
ment on September 29, 2000.4

   The appeal is DISMISSED for want of
jurisdiction.




   4
      See Cleveland Hair, 104 F.3d at 126 (“A
disgruntled attorney will be able to present the
sanctions issue on appeal from the final decisions,
even if the sanctioned litigant chooses not to,
because an appeal at the end of the case brings up
all interlocutory orders.”).

                                                      3